Citation Nr: 0912340	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  01-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic renal failure, 
as due to lithium use for the Veteran's service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 
1970 and from June 1971 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In June 2005, the Board remanded this matter to the RO for 
additional development.  Thereafter, in May 2007, the Board 
remanded this matter to the RO for further development, to 
include a new VA examination.  After accomplishing the 
requested actions, the RO continued the denial of the claim 
on appeal (as reflected in an October 2007 supplemental 
statement of the case) and returned the matter to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The medical evidence of record does not show that the 
Veteran currently has chronic renal failure or any renal 
disorder, or that he has any residuals of previously 
diagnosed chronic renal failure due to lithium use for 
service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for chronic renal 
failure, as due to lithium use for the Veteran's service-
connected post-traumatic stress disorder (PTSD), are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2000 pre-rating letter and post-rating 
letters dated in October 2003 and May 2007, provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claim for service connection on appeal, on a 
direct and secondary basis.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The May 2007 letter informed the Veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations consistent 
with Dingess/Hartman.  After issuance of the above letters, 
and proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated each issue on 
appeal in January 2004 and October 2007 SSOCs.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, Social Security 
Administration records, and the reports of VA examinations, 
discussed below.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131 (West 2002 & Supp. 2008).  

Initially, the Board notes the evidence does not show, nor 
does the Veteran allege, that chronic renal failure began in 
service or within his first post-service year. Instead, the 
Veteran is seeking service connection for chronic renal 
failure as a result of Lithium prescribed for treatment of 
his service-connected PTSD.  

The Board has carefully reviewed the evidence of record, and 
finds the preponderance of the evidence is against the grant 
of service connection for chronic renal failure as secondary 
to lithium prescribed for treatment of the Veteran's service-
connected PTSD.

VA treatment records dated from 1997 to 1999, reflect that 
the Veteran's medications included lithium carb.  

A July 1999 VA treatment record reflects that the Veteran 
appeared lethargic and somewhat wobbly.  He had been having 
tremors in both hands, had been confused,  had dizziness with 
falling and was noted to be extremely forgetful.  A lithium 
level on July 7th showed was 1.5, presently it was 1.3.  The 
Veteran was found to have lithium toxicity and the lithium 
was discontinued.  

An August 1999 VA treatment record reflects that the Veteran 
had trace proteinuira and mild elevation of creatinine.  Past 
history noted lithium toxicity.  The impression was mild 
renal failure.  It was noted that trace proteinuria may no 
have significance and that mild renal failure may be due to 
lithium induced interstitial nephritis.  Although reversible 
in many cases, not so in every case.  An echogram revealed no 
acute abnormality. 

An October 1999 VA treatment record noted that the Veteran 
had a question of bipolar disorder and so for three years, he 
had been on lithium.  This past summer, he developed 
difficulty walking and falling and was found to be lithium 
toxic.  

An April 13, 2000 VA PTSD examination report reflects that 
the Veteran reported  that the summer before, he became 
lithium-toxic and subsequently suffered kidney damage.  The 
Veteran had been taking lithium from the VA to help with 
anger and rage.  It appears that the RO found the Veteran's 
statements raised a claim for service connection for chronic 
renal failure as secondary to service-connected PTSD.
  
A May 23, 2000 VA treatment record notes that the Veteran had 
mild, but stable chronic renal failure that may be due to 
lithium nephropathy.  However, the only way to be sure was to 
do a renal biopsy, which the Veteran preferred to avoid.  

A December 2000 VA genitourinary examination report reflects 
that the Veteran stated he was started on lithium for his 
PTSD in 1996 or 1997; however, a 1998 lithium level study 
performed after he complained of shaking, ataxia, feeling 
ill, and fluid retention, revealed toxic levels and so the 
lithium was discontinued.  The VA examiner noted that the 
Veteran had periodic blood studies done, the most recent 
showed a BUN of 29, which was slightly above the normal of 7 
to 21, and creatinine of 1.2, which was in the normal range.  
It was also documented that the Veteran on one occasion had a 
small amount of protein in his urine.  The diagnosis was 
mildly elevated BUN with a normal creatinine level, 
indicative of mild renal insufficiency.  The VA examiner 
commented that he kept seeing in the Veteran's chart the term 
renal failure; however, he opined that the Veteran was not in 
renal failure.  Other records indicated he was taking the 
lithium for a bipolar disorder.

VA treatment records dated from April 2001 to September 2002 
note a history of past renal failure.  

A September 2003 VA genitourinary examination report notes 
the Veteran stated that when he was diagnosed with PTSD 
around 1996 or 1997, he was put on lithium.  He stated that 
in 1998, he was taken off the lithium because he developed 
urologic symptoms.  The Veteran furthered that he was told he 
was in renal failure at the time, but denied any dialysis or 
hospitalization for this condition.  Recent laboratory 
results revealed a BUN of 23 and a creatinine of 1.1.  The 
Veteran denied any dysuria, urinary retention, or hematuria 
at the time.  He also denied any treatment for kidney disease 
at that time.   The diagnosis was mild renal insufficiency.  
The Veteran was currently taking Lisinopril, an ACE 
inhibitor, known for causing mildly elevated BUN and 
creatinine.  The VA examiner commented that records 
associated with the claims file noted that there had been 
some mild renal insufficiency in the past, but no evidence of 
renal failure at the time.  The Veteran had been off lithium 
for a number of years and continues with a very mild 
elevation of the BUN and creatinine.  The VA examiner opined 
that the Veteran's mild renal insufficiency was not at least 
as likely as not to be a result of the lithium used in the 
past.  

A December 2005 PTSD examination report reflects that the VA 
examiner opined that it appeared that lithium was probably 
administered due to the Veteran's history of behavioral 
lability, and not PTSD, per se.  

A December 2005 VA genitourinary examination report reflects 
that the VA examiner reviewed the claims file, noting that 
from 1997 to 1999, the Veteran had a mildly elevated 
creatinine, which went back to its normal limits.  The 
Veteran's BUN was slightly elevated in 2000.  Renal 
insufficiency was present on examination with an elevated BUN 
of 25 and a normal creatinine of 1.0.  The Veteran denied any 
renal problems, recurrent urinary tract infections, or 
hematuria.  The VA examiner stated that lithium long-term use 
usually progressive in the first decade of therapy can cause 
polyuria secondary to concentration problems.  This did not 
appear to be the case with the Veteran.  The VA examiner 
furthered that it is unusual for lithium toxicity to manifest 
in the renal system.  The diagnosis was mild renal 
insufficiency.  The VA examiner opined that the history of 
the lithium toxicity is not as likely as not to be 
responsible for this mild elevation of renal insufficiency.  
The Veteran was on lisinopril, an ACE inhibitor, and this is 
a very common side effect to this which she believed was the 
cause of the renal insufficiency.  At this time, the VA 
examiner was not able to state that the lithium toxicity 
caused a renal impairment, renal failure because this was not 
evident to her after reviewing the claims file.  The VA 
examiner concluded that it did not appear that the Veteran 
had renal impairment at the time of the lithium toxicity; the 
VA examiner believed it had been from the Lisinopril.

A June 2007 VA PTSD examination report reflects that the 
Veteran's claim file was not initially available for review.  
The Veteran reported his medical conditions as hypertension, 
hypercholesterol, hypothyroidism, and chronic renal failure.  
In a July 2007 addendum, the VA examiner noted she reviewed 
the claims file, noting that a 2003 medical record showed the 
Veteran's health problems included hypertension, 
hypothyroidism, hypercholesterolemia, and obesity.

A July 2007 VA examination report, by a VA physician, 
reflects that the claims file reviewed.  The Veteran reported 
that he had no urinary tract infections, no renal colics; no 
bladder stones, no acute nephritis, no hospitalization for 
urinary tract disease.  The VA examiner reported that there 
was no evidence of dialysis of any kind.  After investigating 
this case through review of the claims file and the computer 
records, including June 2007 laboratory tests, the VA 
examiner opined that the Veteran does not have any evidence 
of any renal failure.  

In response to questions set forth in the Board's May 2007 
remand, the VA examiner opined that it was less than a 50/50 
probability that the Veteran ever had renal failure because 
of lithium.  In response to whether the Veteran currently has 
chronic renal failure or impairment, the VA examiner stated 
"absolutely not."  The kidneys function appropriately, 
presently.  As far as the lithium affecting the Veteran's 
kidneys, the VA examiner stated that the literature indicates 
that Lithium blocks the effect of the ADH which is a hormone 
and the Veteran retains fluid, but in this case, the Veteran 
has no problems with the retention of fluid.  The VA examiner 
addressed the May 23, 2000 VA examiner's opinion and 
concluded that the chronic renal failure diagnosis was 
probably based on an impression of the one time elevation of 
the creatinine.  He furthered that it also could have been 
just a laboratory error; however, on June 24, 2007, the urine 
was absolutely normal with normal specific gravity.  In 
addition, pH was normal, the urine had absolutely no protein 
whatsoever; and there was no proteinuria; no evidence of 
ketosis or ketonuria and no blood.  Laboratory findings 
revealed creatinine 1.2 within normal limits, blood urea 
nitrogen to creatinine ratio 23, within normal limits, and 
all the electrolytes were within normal limits.  So, he 
concluded that all the tests point towards one direction, 
that there is no evidence of renal failure.  

As noted above, the threshold requirement for service 
connection is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).  In that regard, the Board recognizes 
that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the evidence fails to show 
chronicity of the claimed disorder at any time or where the 
evidence fails to show a nexus between the claimed disability 
and service many years before, that holding would not be 
applicable.

Here, the medical evidence reflects that the Veteran does not 
currently have chronic renal failure.  In this regard, the 
July 2007 VA examiner definitively opined that the Veteran 
did not have chronic renal failure or impairment, instead 
opining that the Veteran kidneys functioned appropriately.  
However, the medical evidence reflects that August 1999 and 
May 2000 VA treatment records note findings of chronic renal 
failure after the RO received the claim for service 
connection for chronic renal failure as secondary to service-
connected PTSD.  Thus, pursuant to McClain, the Board must 
consider the relationship, if any, between chronic renal 
failure shown at one point during the pendency of the claim 
and lithium prescribed for treatment of the Veteran's 
service-connected PTSD, if the Veteran's renal failure was in 
fact, a chronic disability.  In this regard, it is well 
accepted that there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic".  See generally 38 C.F.R. 
§ 3.303(b). 

The Board finds no evidence of persistent, ongoing renal 
failure sufficient to establish such condition as a chronic 
disability at the time of diagnosis in August 1999 and May 
2000.  First, these diagnoses were made on only two 
occasions, and are therefore isolated.  In addition, there is 
no evidence of treatment for chronic renal failure, such as 
dialysis at this time.  More significantly, within a 
reasonable period of time of the noted diagnoses, the Veteran 
was afforded a December 2000 VA examination at which the VA 
examiner indicated that while he saw notations in the 
Veteran's medical records that included the terminology renal 
failure, he clearly opined that the Veteran was not in renal 
failure.  The Board finds that the December 2000 VA 
examiner's opinion strongly suggests that findings of renal 
failure in August 1999 and May 2000 were unjustified.  Thus, 
it appears questionable as to whether the Veteran even had a 
current disability at that time.  In sum, the competent 
evidence of record fails to show chronicity of renal failure. 

However, even if the Veteran's renal failure during this time 
period were chronic, there is no competent evidence of record 
that lithium was specifically prescribed for treatment of the 
Veteran's service-connected PTSD.

The Board acknowledges that neither the June 2007 VA PTSD 
examiner nor the July 2007 VA genitourinary examiner provided 
an opinion whether lithium was administered to treat the 
Veteran's service-connected PTSD or for treatment of non-
service-connected pathology.  However, after an additional 
review of the claims file, the Board points out that an 
October 1999 VA treatment record indicates that the Veteran 
was prescribed lithium to treat possible bipolar disorder, 
and not PTSD.  Furthermore, the December 2005 VA PTSD 
examiner found that that Lithium was probably administered 
due to the Veteran's history of behavioral lability, and not 
PTSD, per se.  Hence, the medical evidence associated with 
the claims file strongly suggests that the Veteran was 
prescribed Lithium for treatment of symptoms associated with 
bipolar disorder, a psychiatric disability for which service 
connection has not been established.   Furthermore, there is 
no evidence to the contrary, and neither the Veteran nor his 
representative has presented or identified any medical 
evidence or opinion to support the Veteran's contentions that 
he was prescribed lithium to treat his service-connected 
PTSD.  

Lastly, even assuming that the Veteran was prescribed lithium 
to treat his service-connected PTSD, the July 2007 VA 
genitourinary examiner clearly opined that there was no 
relationship between chronic renal failure and lithium.  The 
VA examiner opined that it was less than a 50/50 probability 
that the Veteran ever had renal failure because of lithium, 
and in fact, there was no evidence that the Veteran had renal 
failure, even considering the May 23, 2000 VA physician's 
finding of such condition.  The VA examiner noted there was 
no evidence that the Veteran had undergone dialysis of any 
kind, nor were there any manifestations associated with renal 
failure e.g. no renal colics, no bladder stones, no acute 
nephritis, and no related hospitalizations.  As additional 
support in favor of his opinion, the VA examiner referred to 
medical literature that found lithium caused retention of 
fluid, not renal failure.  The July 2007 VA examiner's 
opinion is further supported by the December 2005 VA 
examiner's notation that lithium usually causes polyuria 
secondary to concentration problems, and that it was unusual 
for lithium toxicity to manifest in the renal system.  The 
Board finds that such opinion constitutes persuasive evidence 
on the medical nexus question pertaining to a possible 
relationship between lithium and chronic renal failure, as 
well as current disability, based, as it was, on examination 
of the Veteran and full consideration of his documented 
medical history and assertions. The Board again points out 
that there is no contrary medical evidence or opinion of 
record, and neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical opinion that would, in fact, support the claim.

While the August 1999 VA treatment record notes that mild 
renal failure may be due to lithium induced interstitial 
nephritis and the May 2000 VA physician opinion  that the 
Veteran had mild, but stable chronic renal failure that may 
be due to lithium nephropathy, the Board finds that neither 
statement is persuasive.  There is no indication that either 
VA physician reviewed the claims file or any pertinent 
medical records, or medical literature and no rationale was 
provided for either opinion.  Furthermore, the May 2000 VA 
physician stated that the only way to be sure that the 
Veteran's renal failure was due to lithium nephropathy was to 
do a renal biopsy; however, the Veteran chose not to undergo 
the biopsy.  Thus, the Board finds that these "opinions" 
are too speculative in nature to support a grant of service 
connection.  A medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(Medical opinions employing the phrase "may" or "may not" are 
speculative . . .).

As there is no medical evidence of record establishing that 
the Veteran currently has chronic renal failure or renal 
disorder, or any residuals therefrom which is related to 
lithium prescribed for treatment of the Veteran's service-
connected PTSD, the claim must be denied.  McClain, supra.

Full consideration has been given to the Veteran's own 
assertions, as well as his representative's, that he has 
chronic renal failure, or had such condition during this 
appeal, related to lithium prescribed for his service-
connected PTSD; however, the Veteran and his representative 
are, each, a layperson, and as such they have no competence 
to render a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Lay statements may, however, serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence.)  However, chronic renal failure requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
as to diagnosis or etiology. 

Without a current diagnosis of chronic renal failure, or 
evidence of chronicity of such disorder during the appeal 
period, the Board finds that the preponderance of the 
evidence is against a finding of service connection for the 
pertinent disability.  See Brammer, supra.  There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's claim that would give 
rise to a reasonable doubt in favor of the Veteran; hence, 
the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Service connection for chronic renal failure, as due to 
lithium use for the Veteran's service-connected post-
traumatic stress disorder (PTSD), is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


